As filed with the Securities and Exchange Commission on June 21, 2010 Registration No. 333-142979 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TRIPLE A MEDICAL, INC. (Exact name of Registrant as Specified in charter) Nevada 20-4846807 (StateorOtherJurisdiction (PrimaryStandardIndustrial (I.R.S.Employer ofIncorporation) ClassificationCodeNumber) IdentificationNo.) AND GRAND SILVER, INC. (Exact name of Registrant as Specified in charter) Cayman Islands Not Applicable (StateorOtherJurisdiction (PrimaryStandardIndustrial (I.R.S.Employer ofIncorporation) ClassificationCodeNumber) IdentificationNo.) 604 Creekview Ovilla, Texas 75174 800-843-8179 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) P Morgan McCune, President 1nterstate 30, Suite 140 Rockwall, Texas 75087 972-722-4411 (Name, address, including zip code, and telephone number, including area code, of agent for service) with copies to: Bradley D. Harrison, Esq. Law Office of Bradley D. Harrison 8318 Trail Lake Dr. Rowlett, TX 75088 (972) 412-5041 Approximate date of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ ————— CALCULATION OF REGISTRATION FEE Title of each class of Securities to be registered Amount to be Registered Proposed maximum offering price per unit (2) Proposed maximum aggregate offering price Amount of registration fee Common Shares (1) Represents the maximum number of shares of common stock of Grand Silver, Inc. (“Grand Silver”), a Cayman Islands corporation, which is a wholly-owned subsidiary of TRIPLE A MEDICAL, INC. (“AAA” or the “Company”). These shares will be issued upon the exchange of shares of AAA for Grand Silver shares pursuant to the proposed Merger described herein. (2) The price of $0.50 per share was the last trading price of the Triple A common stock on the Nasdaq OTCBB on June 11, 2010 which will be cancelled in connection with the Merger. This price is solely for the purposes of calculating the registration fee in accordance with Rule 457(f)(1) of the Securities Act of 1933, as amended. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 JOINT INFORMATION STATEMENT ————— TRIPLE A MEDICAL, INC. and GRAND SILVER, INC. ————— 1nterstate 30, Suite 140 Rockwall, Texas 75087 972-722-4411 NOTICE OF ACTION TAKEN BY WRITTEN CONSENT June 14, 2010 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THE ACTION, DEFINED BELOW, HAS ALREADY BEEN APPROVED BY THE WRITTEN CONSENT OF HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES ENTITLED TO VOTE ON THIS MATTER. A VOTE OF THE REMAINING STOCKHOLDERS IS NOT NECESSARY. General This Joint Information Statement/Prospectus along with our Form 10-K for the fiscal year ended December31, 2009 and our Form 10-Q for the quarter ended March 31, 2010 are being furnished on or about June 14, 2010 to stockholders of record at the close of business on June 10, 2010 (the “Record Date”) of both common stock, par value $0.001 (the “Common Stock”) of TRIPLE A MEDICAL, INC. (“AAA”, “Triple A” or the “Company”) in connection with the following (the “Action”): ● Changing the Company’s corporate domicile, or place of incorporation, from the State of Nevada to the Cayman Islands (the “CAYMAN’S”). The change of our domicile from the State of Nevada to the CAYMAN’S will be accomplished through a merger (the “Merger”) of the Company into our wholly-owned subsidiary, Grand Silver, Inc. (“Grand Silver”), a company organized under the laws of the CAYMAN’S. ● Authorizing a 2 for 3 reverse stock split of the Company's outstanding common stock, leaving the authorized common stock at 9,513,667 with a par value of $0.001 per share. Voting Procedures The Board of Directors has approved, and a majority of the stockholders (the “Consenting Stockholders”) representing 95.79% of the outstanding voting power as of the Record Date have consented in writing to the Action. Such approval and consent constitute the approval and consent of a majority of the total number of shares entitled to vote on this matter and is sufficient under the Nevada Revised Statutes (“NRS”) to approve the Action. Accordingly, the Action will not be submitted to the other stockholders. The Board of Directors of Grand Silver and the sole stockholder of Grand Silver have consented in writing to the Action. Such approval and consent constitute the approval and consent of a majority of the total number of shares entitled to vote on this matter and is sufficient under the laws of the Cayman Islands to approve the Action. AAA will pay all costs associated with the distribution of this Information Statement/Prospectus and the filing of the Registration Statement, including the costs of printing and mailing. AAA will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Joint Information Statement/Prospectus to the beneficial owners of AAA’s Common Stock. The Merger will be effective when Articles of Merger are filed with the Registrar of Corporate Affairs in the Cayman Islands and with the Department of Commerce, Division of Corporations of the State of Nevada. Under federal securities laws, the Articles of Merger cannot be filed until at least 20 days after the mailing of this Joint Information Statement/ Prospectus. 3 PROSPECTUS ————— GRAND SILVER, INC. 1nterstate 30, Suite 140 Rockwall, Texas 75087 972-722-4411 14,270,500 Common Stock ————— This Joint Information Statement/Prospectus relates to up to 14,270,500 shares of common stock, $0.001 par value of Grand Silver which will be issued to the stockholders of Triple A in exchange for their shares of Triple A, upon consummation of the proposed Merger between Grand Silver and AAA with Grand Silver being the surviving corporation. As a result of the Merger, the corporate domicile or AAA, will effectively be changed from the State of Nevada to the Cayman Islands. AAA is a holding company and Grand Silver its wholly-owned subsidiary with no operations. Therefore there is no separate discussion of the operations or financial results of Grand Silver, as management has determined that it would be unduly confusing. References to us, our and the Company refer to both Grand Silver and AAA. THIS JOINT INFORMATION STATEMENT/PROSPECTUS AND THE ACCOMPANYING FORMS OF INFORMATION ARE FIRST BEING MAILED ON OR ABOUT JUNE 14, 2010. INVESTING IN THE COMMON STOCK INVOLVES CERTAIN RISKS. SEE “RISK FACTORS’ BEGINNING ON FOR A DISCUSSION OF THESE RISKS. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION, NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS JOINT INFORMATION STATEMENT/PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ————— The date of this Joint Information Statement/Prospectus is June 14, 2010. 4 TABLE OF CONTENTS PAGE QUESTIONS AND ANSWERS ABOUT THE MERGER 6 ABOUT THIS JOINT INFORMATION STATEMENT/PROSPECTUS 8 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS 8 SUMMARY 9 RISK FACTORS 11 THE MERGER 14 COMPARISON OF RIGHTS OF STOCKHOLDERS 16 VALUATION REPORT 17 UNITED STATES FEDERAL INCOME TAX CONSEQUENCES 22 DISSENTER’S RIGHTS’ UNDER NEVADA LAW 24 CERTAIN INFORMATION CONCERNING TRIPLE A AND GRAND SILVER 25 LEGAL MATTERS 26 EXPERTS 26 WHERE YOU CAN FIND MORE INFORMATION 26 STATUS AS A FOREIGN PRIVATE ISSUER 27 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 27 ANNEX A A-1 ANNEX B B-1 ANNEX C C-1 ANNEX D D-1 5 QUESTIONS AND ANSWERS ABOUT THE MERGER Q. HOW WILL THE MERGER BE EFFECTED? A. AAA will merge into Grand Silver. Grand Silver will be the surviving company of the Merger and as a result of the Merger, AAA will no longer exist. The Merger Agreement is attached to this Notice as Annex C. Q. WHAT WILL THE NAME OF THE COMPANY BE AFTER THE MERGER? A. Pursuant to the Merger Agreement, Grand Silver will change its name to Phoenix Medical Software, Inc. Q. WHAT WILL HAPPEN TO THE ASSETS, LIABILITIES AND CONTRACTS OF AAA IN THE MERGER? A. All of the assets, liabilities and contracts of AAA will, through the Merger with Grand Silver, become the assets, liabilities and contracts of Grand Silver. Q: WHAT WILL HAPPEN TO MY SHARES OF AAA? A: As a result of the Merger, all your shares will be automatically converted into shares of Grand Silver on a one-for-one basis. For example, if you currently own 10,000 shares of Common Stock of AAA, after the Merger you will own 10,000 shares of Common Stock of Grand Silver. After the Merger, you will no longer own any shares of AAA. As a result of the Merger, all of the stockholders of AAA will become stockholders of Grand Silver and AAA will no longer exist. Q: ARE PREFERRED SHARES ALSO BEING REGISTERED? A: No. There is no need to register the Preferred Stock since none are issued and outstanding. Q. WILL THE MERGER RESULT IN A CHANGE OF STOCKHOLDER CONTROL? A. No, the Merger will not, on its own, result in a change of control. There are currently, 14,270,500 shares of Common Stock issued to our stockholders. After giving effect to the Merger, there will be 14,270,500 shares of Grand Silver’s Common Stock outstanding. No person, except for the stockholders of AAA, will be issued shares of Grand Silver as part of theMerger. Q. WHAT ARE THE BENEFITS TO THE COMPANY OF COMPLETING THIS REORGANIZATION? A. Redomiciling will result in a reduction in compliance costs. Compliance is our largest overhead expense. As a foreign private issuer, we will be exempt from the rules of the Security Exchange Act related to the furnishing of proxy statements, and our officers, directors and principal shareholders will be exempt from the reporting and short-swing profit recovery provisions in Section 16 of the Exchange Act. In addition, we will not be required by the Securities Exchange Act to file annual, quarterly and current reports and financial statements with the SEC as frequently or as promptly a United States companies whose securities are registered under the Securities Exchange Act. We will file with the SEC, within 180 days after the end of each fiscal year, an annual report on Form 20-F containing financial statements audited by an independent registered public accounting firm. As a foreign company, we would have greater access to capital and reciprocal agreements with multinational software companies. Our forays in acquiring capital and dealing with multinational software companies gives us the knowledge that for our type of software company, we could acquire capital more easily and make reciprocal agreements more favorably if we were domiciled in a foreign jurisdiction. In making the election to redomicile while we have accumulated deficits, we believe we can avoid a taxable transaction for our shareholders. 6 Q. WHAT EFFECT WILL THE MERGER HAVE ON MANAGEMENT OF THE COMPANY? A. In connection with the Merger, the current management of Triple A will become the management of Grand Silver. Q. WHAT EFFECT WILL THIS CHANGE HAVE ON ME AS A STOCKHOLDER? A. Your rights as a stockholder of the newly merged company will be governed by the laws of the CAYMAN’S and Grand Silver’s Memorandum of Association and Articles of Association in the form attached as Annexes A and B to this Information Statement/Prospectus, as opposed to the laws of the Nevada and our existing Articles of Incorporation and Bylaws. See Comparison of Rights of Stockholders for a more detailed description of the differences between Nevada law and the laws of the CAYMAN’S. Q: WHAT ARE THE TAX CONSEQUENCES TO AAA STOCKHOLDERS OF CHANGING AAA’S PLACE OF INCORPORATION? A: AAA believes that, under current United States federal income tax rules, the Merger will be treated as a tax-free reorganization with respect to the AAA stockholders. Therefore, you should not recognize any gain or loss on the exchange of your AAA shares for Grand Silver shares. AAA believes the Merger will be a taxable transaction with respect to AAA. WE STRONGLY URGE YOU TO CONSULT YOUR TAX ADVISORS REGARDING YOUR PARTICULAR TAX CONSEQUENCES OF THE REORGANIZATION. See United States Income Tax Consequences for a more detailed summary of the United States federal income tax consequences of theMerger. Q: WILL THE SHARES BEING ISSUED BY INFORMATION STATEMENT/PROSPECTUS BE LISTED ON THE OTCBB MARKET? A: Yes. After the applicable merger documents have been filed with the Nevada Secretary of State and the Articles of Merger have been filed with the Registrar of Companies in the CAYMAN’S, Grand Silver will apply for a new CUSIP Number and send a notice of the Merger to Financial Industry Regulatory Authority (“FINRA”). FINRA will reflect the change on its records and issue Grand Silver a new trading symbol. Q: ARE THERE DISSENTERS’ RIGHTS? A: Yes. If you were not asked to consent to the Merger, you are entitled to receive the “fair market value” of your shares. Please review the section of this Notice entitled Dissenter’s Rights under Nevada law for a more detailed description of how to exercise you dissenters’ rights. See Dissenters’ Rights for a more detailed explanation of your dissenter’s rights. Q: WHO CAN HELP ANSWER MY QUESTIONS? A: If you have additional questions about the Merger, you should contact: P. Morgan McCune TRIPLE A MEDICAL, INC. 1nterstate 30, Suite 140 Rockwall, Texas 75087 972-722-4411 7 ABOUT THIS INFORMATION STATEMENT/PROSPECTUS This Information Statement/Prospectus is part of a registration statement we have filed with the Securities and Exchange Commission. You should read this Information Statement/Prospectus with the additional information described under the heading “Where You Can Find More Information.” We are proposing a change of our domicile or place of incorporation from the State of Nevada to the Cayman Islands. In transactions in which a U.S. corporation changes its domicile from one U.S. state to another U.S. state, through a merger, no registration of the shares to be issued in the Merger is required under Rule 145 as promulgated under the Securities Act of 1933, as amended. However, we are proposing that our domicile be changed to the Cayman Islands and therefore, registration of the shares of Grand Silver, Inc., our wholly-owned subsidiary which will be issued in connection with the Merger, must be registered. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Information Statement/Prospectus contains forward-looking statements that involve substantial risks and uncertainties. You can identify these statements by forward-looking words such as “may,” “will,” “expect,” “anticipate,” “believe,” “estimate,” “plan,” “intend,” “continue” or similar words. You should read statements that contain these words carefully because they discuss our future expectations, contain projections of our future results of operations or of our financial condition or state other “forward-looking” information. The sections captioned “Risk Factors” as well as any cautionary language in this Information Statement / Prospectus, provide examples of risks, uncertainties, and events that may cause our actual results to differ materially from the expectations. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We qualify any forward-looking statements entirely by these cautionary factors. 8 SUMMARY THIS SUMMARY HIGHLIGHTS SELECTED INFORMATION FROM THIS DOCUMENT AND MAY NOT CONTAIN ALL OF THE INFORMATION THAT IS IMPORTANT TO YOU. FOR A MORE COMPLETE UNDERSTANDING AND DESCRIPTION OF THE MERGER, YOU SHOULD CAREFULLY READ THIS ENTIRE DOCUMENT, THE OTHER AVAILABLE INFORMATION REFERRED TO IN “WHERE YOU CAN FIND MORE INFORMATION” AND THE DOCUMENTS ATTACHED TO THIS INFORMATION STATEMENT/PROSPECTUS. Overview The Merger, as approved by our Board of Directors and the Consenting Stockholders, will result in the change of AAA’s domicile from the State of Nevada to the Cayman Islands. Parties to the Merger TRIPLE A MEDICAL, INC. 1nterstate 30, Suite 140 Rockwall, Texas 75087 972-722-4411 GRAND SILVER, INC. 1nterstate 30, Suite 140 Rockwall, Texas 75087 972-722-4411 The proxy rules promulgated under the Securities Exchange Act of 1934, as amended, require that this Joint Information Statements/Prospectus present information regarding the operations and financial condition of both parties to the Merger. However, because Triple A is a holding company and Grand Silver is our wholly-owned subsidiary with no operations, we have not included a separate discussion of the operations or financial results of Grand Silver, as management has determined that it would be unduly confusing. Terms of the Merger Agreement The Merger Agreement is attached to this Information Statement as Annex C. You should read the Merger Agreement in its entirety. It is the legal document that governs the Merger. The Merger Agreement provides that AAA will be merged with and into Grand Silver, with Grand Silver being the surviving corporation. As a AAA stockholder, each share of your Common Stock will automatically be converted into the same number of common stock of Grand Silver. You will be sent written instructions for surrendering your certificates after we have completed the Merger. 9 Comparison of Corporate Law The corporate governing documents of Grand Silver and the corporate laws of the Cayman Islands are similar to, but not identical with the corporate governing documents of AAA and the corporate laws of Nevada. A more detailed description of the comparison of corporate governing documents and corporate laws is set forth later in this Information Statement/Prospectus. United States Federal Income Tax Consequences AAA believes that, under current United States federal income tax rules, the Merger will be treated as a tax-free reorganization with respect to the AAA stockholders. However, the Merger will be a taxable transaction with respect to AAA, under which AAA will recognize taxable gain to the extent the fair market value of its assets exceeds the assets’ adjusted carrying cost (i.e., “tax basis”), as calculated for United States tax purposes. However, it should be noted that several members of the United States Congress have introduced legislation that, if enacted, may change the tax consequences of the Merger. Differing versions of the proposed legislation have been passed by both houses of Congress. It is possible that the two competing versions may be reconciled and adopted as law. See “Tax Consequences” for more detail on the federal income tax consequences. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR FOR A FULL UNDERSTANDING OF THE TAX CONSEQUENCES OF THE MERGER THAT ARE PARTICULAR TO YOU. Governmental Filings AAA and Grand Silver are required to file Articles of Merger with the State of Nevada, Division of Corporations and the Registrar of Corporate Affairs of the Cayman Islands in connection with the Merger. Dissenter’s Rights Stockholders are entitled to demand appraisal of their shares in the case of mergers or consolidations, except where: (i) they are stockholders of the surviving corporation and the merger did not require their approval under Nevada law; (ii) the corporation’s shares are either listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by The National Association of Securities Dealers, Inc.; or (iii) the corporation’s shares are held of record by more than 2,000 stockholders. You have Dissenter’s Rights because our shares are quoted on the OTCBB Market which, by definition, is not a national market system and our stock is held by fewer than 2,000 stockholders of record. 10 RISK FACTORS YOU SHOULD CAREFULLY CONSIDER THE FOLLOWING RISK FACTORS, AS WELL AS ALL OF THE OTHER INFORMATION CONTAINED OR INCORPORATED BY REFERENCE IN THIS INFORMATION STATEMENT/PROSPECTUS. IF ANY OF THE RISKS DISCUSSED IN THIS INFORMATION STATEMENT/PROSPECTUS ACTUALLY OCCUR, OUR BUSINESS, FINANCIAL CONDITION AND OPERATING RESULTS COULD BE ADVERSELY AFFECTED. After the Merger, Grand Silver will be a “foreign private issuer” and will have disclosure obligations that are less stringent than those of AAA and other U.S. domestic reporting companies. After the merger, Grand Silver will be a foreign private issuer and, as a result, obtains relief from certain of the requirements the SEC imposes upon U.S. domestic issuers like AAA. For example, Grand Silver will not be required to issue quarterly reports or proxy statements. Grand Silver will be allowed six months to issue annual reports instead of three, and Grand Silver will not be required to disclose executive compensation reports that are as detailed as U.S. domestic issuers. Grand Silver’s directors and officers will not be required to report equity holdings under Section 16 of the Securities Exchange Act, although Grand Silver will file reports under Section 13 of the Securities Exchange Act of 1934, if and when applicable. In general, because various disclosure obligations of Grand Silver as a foreign private issuer are less stringent than those required of AAA, stockholders will no longer receive an equivalent amount of disclosure from Grand Silver which they have received in the past from AAA. Amendments to Governing Documents. Under the laws of the Cayman Islands and under the Memorandum of Association of Grand Silver, the Articles of Association and Memorandum of Association of Grand Silver may be amended by resolution of the Board of Directors without stockholder approval. Such amendments may include, but are not limited to, amendments to change our authorized capital, including authorizing a class of preferred stock, and amendments to change our name. Under Nevada law, amendments to our Articles of Incorporation require stockholder approval. After the Merger, your rights as a stockholder will be governed by the laws of the Cayman Islands. By changing our place of incorporation, AAA will experience changes in governing corporate law and our governing documents. As a result of the Merger, AAA will be incorporated in the Cayman Islands and will no longer be incorporated in the State of Nevada. On the date we change our place of incorporation we will be subject to the laws of the Cayman Islands. These changes are highlighted under the section “Comparison of Rights ofStockholders”. 11 If you are a U.S.shareholder, you could be taxed as a result of the reorganization merger if the IRS successfully challenges the tax-free treatment of the reorganization merger. Apart from any changes in U.S.tax laws like those described above, the IRS or other taxing authority could disagree with our assessment of the effects or interpretation of existing laws and regulations, or with certain factual determinations upon which the contemplated tax treatment of the reorganization merger depends. If the IRS were to challenge successfully the tax treatment of the reorganization merger, this could result in U.S.shareholders being taxed on their receipt of Grand Silver shares in exchange for their AAA common stock pursuant to the Merger. The tax would be imposed on the excess, if any, of the trading price of the Grand Silver Shares received by U.S.shareholder in exchange for AAA common stock in the reorganization merger over the shareholder’s adjusted tax basis in the shares of AAA common stock exchanged therefore. Generally, any such gain would be capital gain. The enforcement of judgments in stockholder suits against Grand Silver may be more difficult. Grand Silver is a Cayman Islands company. As a result, it may be difficult for you to affect service of process within the United States or to enforce judgments obtained against Grand Silver in United States courts. However, Grand Silver will irrevocably agree that it may be served with process with respect to actions based on offers and sales of securities made in the United States by having AAA’s office be its United States agent appointed for that purpose. Grand Silver has been advised by its Cayman Islands counsel, Walkers, that a judgment for the payment of money rendered by a court in the United States based on civil liability would not be automatically enforceable in the Cayman Islands because there is no Cayman Islands law or treaty between the United States and the Cayman Islands providing for the enforcement in the Cayman Islands of a monetary judgment entered by a U.S. court. Grand Silver has also been advised that a final and conclusive judgment not subject to a stay of execution obtained in a court of competent jurisdiction in the United States under which a sum of money is payable as compensatory damages may be the subject of an action in the High Court of the Cayman Islands under common law doctrine, by action on the judgment debt evidenced by the court’s judgment. Such an action should be successful upon proof that the sum of money is due and payable, and without having to prove the facts supporting the underlying judgment, as long as: the court that gave the judgment was competent to hear the action in accordance with private international law principles as applied by the courts in the Cayman Islands; Grand Silver was only served; the amount is not in respect of penalties, taxes, fines or other fiscal obligations and the judgment is not contrary to public policy in the Cayman Islands, was not obtained by fraud or in proceedings contrary to natural justice of the Cayman Islands and is not based on an error in Cayman Islands law. The costs and timing of such an action are difficult to estimate and may increase depending on the willingness of the parties to cooperate so as to ensure that pre-hearing procedural matters are completed efficiently. The action would involve filing a claim for the amount due on the basis of the debt as evidenced by the U.S. judgment. There would be a period for filing any defense, and a period in which hearings would be held in order to deal with discovery or any other preliminary issues before the matter is set down for a hearing on the merits. The date for a hearing on the merits would be entirely dependent on the court’s timetable. It could take from 4 to 24 months from the filing of the court proceedings to the court’s ruling following the hearing on the merits. 12 As a general matter, under Cayman Islands law a United States court has jurisdiction to render a judgment binding against an individual or corporation capable of enforcement in the following cases: if the person against whom the judgment was rendered was present at the time that the proceedings were instituted in the United States; if the person against whom the judgment was rendered was a claimant or counter-claimant in the proceedings in the U.S. court; if the person against whom the judgment was rendered being a defendant in the U.S. court consented to the jurisdiction of that court by voluntarily appearing in the proceedings; or if the person against whom the judgment was rendered, being a defendant in the U.S. court, had before commencement of the proceedings agreed to submit to the jurisdiction of that court or to the courts of that country in respect of the subject matter of the proceedings. Under Cayman Islands law, a foreign judgment can be considered obtained by fraud, either due to fraud on the part of the party in whose favor the judgment is given or on the part of the court which pronounced the judgment. There are few cases in Cayman Islands in which the courts have considered the issue of denying the enforcement of a foreign judgment for reasons of public policy. In those cases, the Cayman Islands courts applied U.K. common law, as determined by U.K. cases. Examples of such U.K. cases include courts denying the enforcement of a foreign judgment awarding perpetual maintenance against the estate of a deceased father; and a claim by a foreign daughter against her father for the provision of a dowry on her marriage, as required by the relevant foreign law. A foreign judgment would be considered obtained in opposition to natural justice, for example, if a court of competent jurisdiction gave notice to a litigant that it was about to proceed to determine the rights between that litigant and the other litigants and then did so without affording the litigant the opportunity of substantially presenting the litigant’s case before the court. A Cayman Islands court may impose civil liability on Grand Silver or its directors or officers in a suit brought in the High Court of Cayman Islands against Grand Silver or such persons with respect to facts that constitute a violation of U.S. federal securities laws, provided that the facts surrounding such violation would constitute or give rise to a cause of action under Cayman Islands law. Because of the difference in Cayman Islands’ law and Nevada law and differences in the governing documents of Grand Silver and AAA, your rights as a stockholder may be adversely changed if the reorganization is completed. For a description of these differences, See “Comparison of Rights of Stockholders”. 13 THE MERGER General Our Board of Directors and the Consenting Stockholders have approved the change of our domicile from the State of Nevada to the Cayman Islands. In order to change our domicile to the Cayman Islands, we will merge with our wholly-owned subsidiary Grand Silver, Inc., a Cayman Islands Company. The Merger will be effected by an exchange of shares on a one-for-one basis. For each share of AAA exchanged, a stockholder will receive one share of Grand Silver. As a result of the Merger, we will be a Cayman Islands corporation. Once the Merger is completed, your rights as a stockholder will cease to be governed by Nevada law and you will be governed by Cayman Islands law (the International Business Companies Act of 1984). Once the Merger is completed, instead of our current Articles of Incorporation and Bylaws, we will be governed by a Memorandum of Association and by Articles of Association. Both of these documents have been filed with the corporation authorities in the Cayman Islands. See Annex A and Annex B attached to this Information Statement/Prospectus. When the Articles of Merger are filed with the Nevada Division of Corporations and the Registrar of Corporate Affairs in the Cayman Islands, the Merger will be effective. The new corporate structure should give us greater flexibility in seeking to lower our worldwide tax liability and effective tax rate. It is important to note that several senior members of the United States Congress have introduced legislation that, if enacted, may have the effect of reducing or eliminating the benefits anticipated as a result of the Merger. Differing versions of the proposed legislation have been passed by both houses of Congress. It is possible that the two competing versions may be reconciled and adopted as law. In addition, several other members of the United States Congress and the Treasury Department have recently announced the intent to investigate transactions such as the reorganization. As a result of the increased scrutiny of such transactions, changes in the tax laws or tax regulations may occur, with prospective or retroactive effect, which could eliminate or substantially reduce the anticipated benefits of the Merger. If, in response to any such changes, the reorganized company or its subsidiaries undertake a corporate restructuring, such restructuring could result in additional material adverse tax consequences to the Company or its stockholders. Stock Compensation Plans and Employment Agreements We have no employee or director stock option plans or other stock-based plans and arrangements. Quotation AAA’s Common Stock is currently quoted on the OTCBB Market under the symbol “TAAA”. After the Merger we will apply for a new symbol to reflect the new name of the Company. 14 Accounting Treatment of the Reorganization The reorganization will be accounted for as a reorganization of entities under common control which will not result in changes in our historical consolidated carrying amounts of assets, liabilities and stockholders’ equity. The Merger Agreement AAA and Grand Silver have entered into a Merger Agreement which is the legal document that governs the Merger between the companies. We recommend that you read carefully the complete Merger Agreement for the precise legal terms of the Merger and other information that may be important to you. The Merger Agreement is included in this Information Statement/Prospectus as AnnexC. Terms of Merger Agreement The description of the Merger Agreement set forth below describes the material terms, but does not purport to describe all of the terms of the Merger Agreement. The full text of the Merger Agreement is attached as AnnexC to this document and is incorporated by reference herein. All stockholders are urged to read the Merger Agreement in its entirety. ● Structure of the Merger. At the time the Merger becomes effective, AAA will merge with and into its wholly-owned subsidiary, Grand Silver, as the surviving corporation. ● Merger Consideration. Each outstanding share of AAA Common Stock will be converted into one (1)common share of Grand Silver. ●
